DARBY, J.
This action was brought to construe the will of John M«eker, deceased, and also for the distribution instructions in the administration of the estate.
The testator drew his own will and divided his estate into 26 parts but designated the parts as “tenths” and “twentieths” so that the distribution as made- by him disposed of twenty six twentieths. The distribution was as follows: — 2/10 of the estate to each of three persons, 1/20 to each of 13 persons; and 1/20 to be divided among brothers and sisters. The Court held:
1. The will clearly shows that there was no manipulation of the figures. Had the testator given 2/20 to each of the persons to whom he gave 2/10, there would have been no discrepancy.
2. He clearly distinguishes, however,* the quantities to be given to the other three persons from the quantities to be given to the other persons.
3. The testator intended to divide his estate into twenty six parts; and the beneficiaries were to take in the proportions stated in he will.
4. Maurice Goodwin was intended to be designated in the legacy to “Morie Goodwin”. He lived at the place designed in the will, was a member of the Goodwin family intended to be benefited by the will, and was the only person living there whose name commenced with “M”, and the name “Maurice” is often pronounced as though spelled “Morie”.